             Case 3:20-cr-00243-JO       Document 16       Filed 04/12/21     Page 1 of 3




 Lisa J. Ludwig, OSB #953387
 Attorney at Law
 333 SW Taylor St. Suite 300
 Portland, Oregon 97204
 Tel: (503) 223-5570 / Fax: (503) 217-5510
 Lisa@L2R2Law.com

 CJA Panel Attorney for Defendant


                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                        )
                                                   ) No. 3:20-cr-00243-JO-1
         Plaintiff,                                )
                                                   )
         vs.                                       ) UNOPPOSED MOTION TO
                                                   ) CONTINUE TRIAL DATE
  CALEB EHLERS,                                    ) AND WAIVER OF SPEEDY TRIAL
                                                   )
         Defendant.                                )
                                                   )


         The defendant, Caleb Ehlers, through counsel, Lisa J. Ludwig, moves the Court to enter

an Order continuing the trial date in the above-captioned case to a date convenient for the Court

and parties for approximately 30 days. A jury trial is currently scheduled for April 20, 2021.

This motion constitutes Mr. Ehler’s third request to continue the trial date, and through their counsel

does not opposes this motion.

         I have contacted AUSA Parakram Singh and on behalf of the government he has no objection to

this short continuance.

         The defendant, Caleb Elhers, through counsel, Lisa J. Ludwig, has been advised by undersigned

counsel of his right to speedy trial under 18 U.S.C. § 3161 and the Sixth Amendment to the United States

Constitution. Mr. Elhers waives his right to speedy trial in this case, 3:20-cr-00243-JO-1. Mr. Ehlers has

authorized his Counsel to submit this waiver for the current trial date of April 20, 2021 for 30 days.

  Page 1 –       UNOPPOSED MOTION TO CONTINUE AND WAIVER OF SPEEDY TRIAL
              Case 3:20-cr-00243-JO        Document 16       Filed 04/12/21     Page 2 of 3




             This motion is supported by declaration, which is included with it and made a part of it by

reference.

                           RESPECTFULLY SUBMITTED this 12th day of April 2021.

                                                  /s/ Lisa J. Ludwig
                                                  Lisa J. Ludwig, OSB #953387




 Page 2 –          UNOPPOSED MOTION TO CONTINUE AND WAIVER OF SPEEDY TRIAL
     Case 3:20-cr-00243-JO   Document 16   Filed 04/12/21   Page 3 of 3




Page 1 –    REQUEST FOR DISCOVERY
